Opinion issued February 20, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00732-CV
____________

UNIVERSITY OF TEXAS SYSTEM, Appellant

V.

CORINA SOUTH, Appellee



On Appeal from the 10th District Court
Galvestion County, Texas
Trial Court Cause No. 99CV1099



MEMORANDUM   OPINION
	Appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hedges and Hanks.
Do Not Publish.